UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	October 31, 2015 Item 1. Schedule of Investments: Putnam Short Term Investment Fund The fund's portfolio 10/31/15 (Unaudited) REPURCHASE AGREEMENTS (35.9%) (a) Principal amount Value Interest in $72,000,000 joint tri-party repurchase agreement dated 10/30/15 with Bank of Nova Scotia due 11/2/15 - maturity value of $52,000,260 for an effective yield of 0.060% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 6.875% and due dates ranging from 2/29/16 to 5/15/43, valued at $73,440,368) $52,000,000 $52,000,000 Interest in $165,500,000 tri-party term repurchase agreement dated 10/27/15 with Barclays Capital, Inc. due 11/3/15 - maturity value of $165,502,574 for an effective yield of 0.08% (collateralized by various mortgage backed securities with coupon rates ranging from 3.000% to 4.500% and due dates ranging from 7/1/30 to 10/1/45, valued at $168,810,000) 165,500,000 165,500,000 Interest in $150,000,000 tri-party repurchase agreement dated 10/30/15 with Barclays Capital, Inc. due 11/2/15 - maturity value of $150,001,000 for an effective yield of 0.080% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.065% to 2.250% and due dates ranging from 1/31/16 to 11/15/24, valued at $153,000,028) 150,000,000 150,000,000 Interest in $33,000,000 tri-party term repurchase agreement dated 9/21/15 with BNP Paribas Securities Corp. due 12/21/15 - maturity value of $33,022,523 for an effective yield of 0.27% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.625% to 9.455% and due dates ranging from 2/25/16 to 3/1/46, valued at $34,650,063) (IR) 33,000,000 33,000,932 Interest in $122,000,000 tri-party repurchase agreement dated 10/30/15 with BNP Paribas Securities Corp. due 11/2/15 - maturity value of $122,000,915 for an effective yield of 0.090% (collateralized by various U.S. Treasury notes and various mortgage backed securities with coupon rates ranging from 0.500% to 6.250% and due dates ranging from 3/31/17 to 9/20/45, valued at $124,440,065) 122,000,000 122,000,000 Interest in $266,500,000 joint tri-party term repurchase agreement dated 10/29/15 with Citigroup Global Markets, Inc. due 11/5/15 - maturity value of $163,002,853 for an effective yield of 0.090% (collateralized by a U.S. Treasury note and various mortgage backed securities with coupon rates ranging from 0.125% to 2.800% and due dates ranging from 4/15/16 to 10/8/24, valued at $271,830,001) 163,000,000 163,000,000 Interest in $347,000,000 joint tri-party repurchase agreement dated 10/30/15 with Citigroup Global Markets, Inc. due 11/2/15 - maturity value of $121,193,010 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 2.000% to 6.000% and due dates ranging from 10/20/27 to 10/20/45, valued at $353,940,000) 121,192,000 121,192,000 Interest in $84,000,000 tri-party repurchase agreement dated 10/30/15 with Goldman, Sachs & Co. due 11/2/15 - maturity value of $84,000,560 for an effective yield of 0.080% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 5.500% and due dates ranging from 11/1/24 to 8/1/45, valued at $85,680,001) 84,000,000 84,000,000 Interest in $391,102,000 joint tri-party repurchase agreement dated 10/30/15 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 11/2/15 - maturity value of $137,275,915 for an effective yield of 0.080% (collateralized by various mortgage backed securities with coupon rates ranging from 3.500% to 4.000% and due dates ranging from 9/1/44 to 10/1/45, valued at $398,924,040) 137,275,000 137,275,000 Interest in $100,000,000 joint tri-party term repurchase agreement dated 10/27/15 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 11/3/15 - maturity value of $60,000,817 for an effective yield of 0.070% (collateralized by a mortgage backed security with a coupon rate of 4.000% and a due date of 9/1/44, valued at $102,000,001) 60,000,000 60,000,000 Interest in $175,000,000 tri-party repurchase agreement dated 10/30/15 with RBC Capital Markets, LLC due 11/2/15 - maturity value of $175,001,458 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 2.000% to 4.500% and due dates ranging from 6/1/28 to 5/20/65, valued at $178,501,488) 175,000,000 175,000,000 Total repurchase agreements (cost $1,262,967,000) COMMERCIAL PAPER (26.5%) (a) Yield (%) Maturity date Principal amount Value AbbVie, Inc. 0.300 11/19/15 $17,000,000 $16,997,847 ABN AMRO Funding USA, LLC 0.135 11/5/15 17,000,000 16,999,575 American Express Credit Corp. 0.220 12/21/15 15,000,000 14,993,955 American Express Credit Corp. 0.210 12/9/15 2,500,000 2,499,269 American Honda Finance Corp. 0.240 2/4/16 31,750,000 31,730,153 American Honda Finance Corp. 0.170 12/17/15 3,000,000 2,999,344 Apple, Inc. 0.170 11/9/15 25,000,000 24,999,167 Apple, Inc. 0.140 12/14/15 5,000,000 4,998,938 Apple, Inc. 0.110 12/18/15 5,000,000 4,998,809 AXA Financial, Inc. 0.220 11/23/15 15,000,000 14,997,630 Barclays Bank PLC (United Kingdom) 0.200 11/16/15 15,000,000 14,998,222 BPCE SA (France) 0.130 11/23/15 15,000,000 14,998,630 Canada (Government of) (Canada) 0.180 1/25/16 24,000,000 23,991,532 Canada (Government of) (Canada) 0.140 11/3/15 25,000,000 24,999,953 Chevron Corp. 0.140 12/14/15 16,900,000 16,896,409 Coca-Cola Co. (The) 0.110 11/9/15 19,500,000 19,499,577 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/NY (Netherlands) 0.315 3/10/16 20,000,000 19,973,673 Danaher Corp. 0.190 12/8/15 12,000,000 11,997,504 Danaher Corp. 0.150 12/4/15 2,500,000 2,499,545 Danaher Corp. 0.150 11/6/15 3,070,000 3,069,910 Danske Corp. (Denmark) 0.160 12/15/15 15,000,000 14,994,231 DnB Bank ASA (Norway) 0.110 11/13/15 6,120,000 6,119,741 DnB Bank ASA 144A (Norway) 0.230 1/13/16 30,000,000 29,988,125 Export Development Canada (Canada) 0.310 1/20/16 25,000,000 24,991,060 Export Development Canada (Canada) 0.240 12/4/15 1,600,000 1,599,876 General Electric Capital Corp. 0.130 12/9/15 30,000,000 29,994,567 Lloyds Bank PLC (United Kingdom) 0.300 2/1/16 15,175,000 15,163,588 Lloyds Bank PLC (United Kingdom) 0.280 1/4/16 15,000,000 14,993,620 National Australia Bank, Ltd. (Australia) 0.225 1/12/16 30,000,000 29,989,578 Nationwide Building Society 144A (United Kingdom) 0.370 11/16/15 31,375,000 31,372,733 Nestle Capital Corp. 0.250 2/11/16 22,000,000 21,988,751 Nestle Finance International, Ltd. (Switzerland) 0.100 12/4/15 8,000,000 7,999,214 Nordea Bank AB (Sweden) 0.381 2/29/16 12,500,000 12,487,419 Nordea Bank AB (Sweden) 0.230 1/21/16 5,000,000 4,997,372 Nordea Bank AB 144A (Sweden) 0.300 2/2/16 17,500,000 17,488,547 Procter & Gamble Co. (The) 0.100 12/1/15 30,000,000 29,998,027 Prudential PLC (United Kingdom) 0.247 11/9/15 17,750,000 17,749,260 Prudential PLC 144A (United Kingdom) 0.250 1/19/16 13,250,000 13,242,607 Roche Holdings, Inc. (Switzerland) 0.130 11/2/15 8,500,000 8,499,915 Roche Holdings, Inc. (Switzerland) 0.120 12/16/15 25,000,000 24,994,354 Simon Property Group LP 0.260 1/19/16 16,000,000 15,991,072 Simon Property Group LP 144A 0.260 1/12/16 8,000,000 7,996,070 Simon Property Group LP 144A 0.170 11/16/15 6,500,000 6,499,530 Skandinaviska Enskilda Banken AB (Sweden) 0.330 2/25/16 15,000,000 14,985,938 Skandinaviska Enskilda Banken AB (Sweden) 0.180 12/17/15 5,000,000 4,999,040 Skandinaviska Enskilda Banken AB (Sweden) 0.150 12/8/15 15,000,000 14,997,855 Standard Chartered Bank/New York 144A 0.340 12/17/15 30,000,000 29,991,120 Stanley Black & Decker, Inc. 0.330 11/4/15 15,000,000 14,999,629 Stanley Black & Decker, Inc. 0.300 11/16/15 5,000,000 4,999,544 Svenska Handelsbanken AB (Sweden) 0.300 11/24/15 36,000,000 35,995,950 Swedbank AB (Sweden) 0.305 11/30/15 34,000,000 33,996,164 Toronto-Dominion Holdings USA, Inc. 144A (Canada) 0.250 2/16/16 20,000,000 19,985,467 Toyota Motor Credit Corp. 0.220 12/8/15 30,000,000 29,995,515 UnitedHealth Group, Inc. 0.310 11/2/15 15,000,000 14,999,726 Wal-Mart Stores, Inc. 0.100 11/16/15 35,000,000 34,999,008 Total commercial paper (cost $933,190,330) ASSET-BACKED COMMERCIAL PAPER (11.3%) (a) Yield (%) Maturity date Principal amount Value CAFCO, LLC 0.150 11/18/15 $21,200,000 $21,198,512 CHARTA, LLC 0.280 12/14/15 32,000,000 31,992,000 CIESCO, LLC 0.300 12/4/15 18,000,000 17,996,973 CRC Funding, LLC 0.280 2/22/16 12,000,000 11,987,350 CRC Funding, LLC 0.250 11/12/15 22,460,000 22,459,067 Fairway Finance, LLC 144A (Canada) 0.280 11/12/15 15,000,000 14,999,150 Fairway Finance, LLC 144A (Canada) 0.130 11/4/15 15,000,000 14,999,692 Liberty Street Funding, LLC (Canada) 0.300 1/22/16 20,000,000 19,985,627 Liberty Street Funding, LLC (Canada) 0.300 1/14/16 12,750,000 12,742,140 Manhattan Asset Funding Co., LLC (Japan) 0.200 12/11/15 22,000,000 21,994,507 Manhattan Asset Funding Co., LLC (Japan) 0.200 11/16/15 11,000,000 10,999,133 MetLife Short Term Funding, LLC 144A 0.210 11/2/15 35,000,000 34,999,664 Old Line Funding, LLC 144A 0.276 1/25/16 24,500,000 24,498,849 Old Line Funding, LLC 144A 0.276 1/15/16 6,500,000 6,499,760 Regency Markets No. 1, LLC 0.180 11/25/15 22,000,000 21,997,045 Regency Markets No. 1, LLC 144A 0.180 11/20/15 10,000,000 9,998,950 Sheffield Receivables Co., LLC (United Kingdom) 0.240 11/23/15 15,000,000 14,998,170 Thunder Bay Funding, LLC 0.270 11/20/15 7,000,000 6,999,265 Thunder Bay Funding, LLC 144A 0.276 1/15/16 28,325,000 28,323,867 Victory Receivables Corp. (Japan) 0.230 12/11/15 5,000,000 4,998,752 Victory Receivables Corp. 144A (Japan) 0.190 11/6/15 29,000,000 28,999,154 Working Capital Management Co. (Japan) 0.190 12/2/15 5,000,000 4,999,102 Working Capital Management Co. (Japan) 0.190 11/9/15 10,800,000 10,799,538 Total asset-backed commercial paper (cost $399,466,495) CERTIFICATES OF DEPOSIT (8.2%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./New York, NY 0.270 2/8/16 $30,000,000 $29,997,725 Bank of America, NA 0.260 11/9/15 35,375,000 35,376,380 Canadian Imperial Bank of Commerce/New York, NY 0.250 11/25/15 36,000,000 36,003,326 Citibank, NA 0.290 11/23/15 15,000,000 15,001,619 Citibank, NA 0.290 11/13/15 22,000,000 22,001,557 Credit Agricole Corporate and Investment Bank/New York (France) 0.170 11/5/15 15,225,000 15,225,066 Mizuho Bank, Ltd./NY 0.320 11/17/15 19,000,000 19,001,234 Rabobank London (United Kingdom) 0.200 11/5/15 11,250,000 11,250,270 Royal Bank of Canada/New York, NY FRN (Canada) 0.287 11/10/15 21,175,000 21,174,767 Royal Bank of Canada/New York, NY FRN (Canada) 0.254 11/3/15 11,000,000 11,000,000 Toronto-Dominion Bank/NY FRN (Canada) 0.287 11/18/15 10,000,000 9,999,750 Wells Fargo Bank, NA FRN 0.354 11/18/15 15,000,000 14,999,835 Wells Fargo Bank, NA FRN 0.295 11/20/15 15,000,000 14,999,775 Westpac Banking Corp./NY FRN (Australia) 0.299 11/16/15 32,000,000 31,999,840 Total certificates of deposit (cost $288,027,892) U.S. GOVERNMENT AGENCY OBLIGATIONS (7.0%) (a) Yield (%) Maturity date Principal amount Value Federal Home Loan Banks unsec. discount notes 0.189 11/25/15 $30,000,000 $29,999,520 Federal Home Loan Banks unsec. discount notes 0.185 11/20/15 16,000,000 15,999,792 Federal Home Loan Banks unsec. discount notes 0.180 11/18/15 2,500,000 2,499,973 Federal Home Loan Banks unsec. discount notes 0.180 11/5/15 1,100,000 1,099,998 Federal Home Loan Banks unsec. discount notes 0.180 11/3/15 1,000,000 999,999 Federal Home Loan Banks unsec. discount notes 0.176 11/9/15 31,900,000 31,899,841 Federal Home Loan Banks unsec. discount notes 0.155 11/4/15 24,000,000 23,999,976 Federal Home Loan Banks unsec. discount notes 0.119 1/22/16 31,000,000 30,993,707 Federal Home Loan Banks unsec. discount notes 0.105 1/19/16 30,000,000 29,994,150 Federal Home Loan Mortgage Corporation unsec. discount notes 0.250 11/18/15 25,000,000 24,999,725 Federal National Mortgage Association unsec. discount notes 0.190 12/14/15 5,000,000 4,999,765 Federal National Mortgage Association unsec. discount notes 0.170 11/17/15 7,000,000 6,999,930 Federal National Mortgage Association unsec. discount notes 0.160 11/4/15 7,300,000 7,299,993 Federal National Mortgage Association unsec. discount notes 0.145 11/2/15 12,000,000 12,000,000 Federal National Mortgage Association unsec. discount notes 0.030 11/16/15 22,000,000 21,999,780 Total U.S. government agency obligations (cost $245,772,504) U.S. TREASURY OBLIGATIONS (4.8%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury FRN 0.104 1/31/17 $42,150,000 $42,143,976 U.S. Treasury FRN 0.090 7/31/16 33,810,000 33,814,869 U.S. Treasury FRN 0.089 4/30/16 31,600,000 31,603,135 U.S. Treasury FRN 0.073 10/31/16 35,500,000 35,491,001 U.S. Treasury FRN 0.065 1/31/16 24,500,000 24,501,230 Total U.S. treasury obligations (cost $167,559,775) MUNICIPAL BONDS AND NOTES (3.9%) (a) Yield (%) Maturity date Principal amount Value Duke University Commercial Paper, Ser. B-98 0.140 12/17/15 $15,000,000 $14,996,520 Johns Hopkins University Commercial Paper, Ser. C 0.200 11/17/15 9,600,000 9,600,192 Johns Hopkins University Commercial Paper, Ser. C 0.200 11/3/15 10,000,000 10,000,100 President and Fellows of Harvard College Commercial Paper 0.200 12/3/15 28,745,000 28,742,877 Texas A&M University Commercial Paper, Ser. B 0.250 11/17/15 22,600,000 22,600,226 Texas A&M University Commercial Paper, Ser. B 0.240 1/12/16 11,000,000 11,000,220 University of Chicago Commercial Paper 0.150 12/15/15 15,000,000 14,997,450 University of Chicago Commercial Paper, Ser. A 0.150 12/2/15 20,000,000 19,997,600 Yale University Commercial Paper 0.110 11/18/15 5,000,000 4,999,665 Total municipal bonds and notes (cost $136,931,607) TIME DEPOSITS (2.5%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group Ltd./Cayman Islands (Cayman Islands) 0.150 11/2/15 $35,250,000 $35,250,000 Credit Agricole Corporate and Investment Bank/Grand Cayman (Cayman Islands) 0.070 11/2/15 17,500,000 17,500,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.050 11/2/15 35,250,000 35,250,000 Total time deposits (cost $88,000,000) TOTAL INVESTMENTS Total investments (cost $3,521,915,603) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2015 through October 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,521,572,319. (b) The aggregate identified cost on a tax basis is $3,521,915,603, resulting in gross unrealized appreciation and depreciation of $63,121 and $14,316, respectively, or net unrealized appreciation of $48,805. (IR) Repurchase agreements with a maturity of more than seven days are considered to be illiquid investments. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 75.9% Canada 5.7 Sweden 5.0 United Kingdom 3.8 Japan 2.3 Australia 1.8 Cayman Islands 1.5 Switzerland 1.2 Norway 1.0 France 0.8 Netherlands 0.6 Denmark 0.4 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $399,466,267 $— Certificates of deposit — 288,031,144 — Commercial paper — 933,223,855 — Municipal bonds and notes — 136,934,850 — Repurchase agreements — 1,262,967,932 — Time deposits — 88,000,000 — U.S. government agency obligations—245,786,149— U.S. treasury obligations — 167,554,211 — Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of Nova Scotia Barclays Capital, Inc. BNP Paribas Securities Corp Citigroup Global Markets, Inc. Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner and Smith Inc. RBC Capital Markets, LLC Total Assets: Repurchase agreements $52,000,000 $315,500,000 $155,000,932 $284,192,000 $84,000,000 $197,275,000 $175,000,000 $1,262,967,932 Total Assets $52,000,000 $315,500,000 $155,000,932 $284,192,000 $84,000,000 $197,275,000 $175,000,000 $1,262,967,932 Liabilities: Total Liabilities $— $— $— $— $— $— $— $— Total Financial and Derivative Net Assets $52,000,000 $315,500,000 $155,000,932 $284,192,000 $84,000,000 $197,275,000 $175,000,000 $1,262,967,932 Total collateral received (pledged)##† $52,000,000 $315,500,000 $155,000,932 $284,192,000 $84,000,000 $197,275,000 $175,000,000 Net amount $— $— $— $— $— $— $— † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2015
